In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 15-91V
                                    Filed: August 30, 2016
                                       UNPUBLISHED
******************************
JAMES BOJAN, as parent of J.D.B.,              *
                                               *
                        Petitioner,            *
               v.                              *
                                               *       Attorneys’ Fees and Costs; Reasonable
SECRETARY OF HEALTH                            *       Amount to Which Respondent Does
AND HUMAN SERVICES,                            *       Not Object
                                               *
                        Respondent.            *
                                               *
*************************
Mark Kruger, Kruger & Hernandez SC, Baraboo, WI, for petitioner.
Glenn MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                DECISION GRANTING ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

         On January 29, 2015, James Bojan (“Mr. Bojan” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10,
et seq.,2 (the “Vaccine Act”), on behalf of his child, J.D.B., Petitioner alleged that J.D.B.,
developed idiopathic thrombocytopenic purpura (“ITP”) as the result of a Diphtheria-Tetanus-
acellular Pertussis (“DTaP”) vaccine he received on or about January 27, 2012. See generally
Petition (“Pet.”), ECF No. 1. Respondent denied that the DTaP immunization was responsible
for J.D.B.’s alleged injury; however, respondent elected to informally resolve this matter. See
Stipulation for Award, filed July 13, 2016, ECF No. 33. On July 13, 2016, the undersigned
1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review,
the undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
issued a decision awarding compensation to petitioner based on the parties’ stipulation.
Decision, ECF No. 34.

         Petitioner now seeks an award of attorney’s fees and costs in the amount of $23,946.29,
pursuant to Section 15(e) of the Vaccine Act. Motion for Attorney’s Fees (“Motion for Fees”),
ECF No. 35, at 4. In accordance with General Order #9, petitioner’s counsel represents that
petitioner incurred $400.00 in out-of-pocket expenses. Respondent filed a response to the
petitioner’s motion for fees on August 17, 2016. Response to Motion for Attorney’s Fees
(“Response), ECF No. 36. Respondent made no specific objections to petitioner’s fee
application, and stated that the amount of fees and costs sought was “not unreasonable.”
Response at 1. After careful consideration, the undersigned has determined to grant the request in
full for the reasons set forth below.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). Mr.
Krueger has previously received the currently billed rate of $300 per hour, commensurate with
his significant experience with the vaccine program. See McNulty v. Sec’y HHS, No. 13-489V,
2016 WL 4060689 (Fed. Cl. Spec. Mstr. June 30, 2016). Based on the reasonableness of
petitioner’s request and the lack of opposition from respondent, the undersigned GRANTS
petitioner’s motion for attorneys’ fees and costs.

       Accordingly, the undersigned awards the total of $23,946.293 as follows:

              A lump sum of $23,546.29, representing reimbursement for attorneys’ fees
               and costs, in the form of a check payable jointly to petitioner and
               petitioner’s counsel, Mark Krueger; and

              A lump sum of $400.00, representing reimbursement for petitioner’s costs,
               in the form of a check payable to petitioner.

       The clerk of the court shall enter judgment in accordance herewith.4




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir.1991).
4
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                2
IT IS SO ORDERED.

                        s/Mindy Michaels Roth
                        Mindy Michaels Roth
                        Special Master




                    3